DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 07/26/2021, to the Non-Final Office Action mailed on 04/26/2021. 
Claims 10, 19, and 25 are canceled. Claims 1, 2, 6-8, 11-17, 20, 21, 23, 26, 27, 29, and 30 are amended. Claims 31-33 are new. Claims 1-9, 11-18, 20-24, 26-33 are pending and addressed below.











Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2021, has been entered and references cited within carefully considered. 
However, Examiner has found that References in the IDS are not relevant to the field of invention Wireless Cellular Mobility with WUS (Wakeup Signal) and DRX (Discontinuous Reception), as references are for a completely unrelated field of vehicular automatic lane management without using any Cellular Mobility.











Claim Rejections - 35 USC § 103
Claims 1, 5, 11, 16-17, 26-27, 31 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over He Chao et al (US 20190254110, priority date 20180214 of US-provisional 62630597), hereinafter He, in view of Zhou Hua et al (US 20200092814, priority date 20180921 of US-provisional 62734536), hereinafter Zhou, and further in view of SONG Junhyuk et al (US 20160366721), hereinafter Song.
Regarding claims 1 and 11, He teaches, a method for wireless communication at a user equipment (UE), the method comprising: / an apparatus configured for wireless communication at a user equipment (UE), the apparatus comprising: at least one processor (He: Fig. 3), and a memory coupled to the at least one processor (He: Fig. 3),
operating in at least one of an idle state or a radio resource control (RRC) inactive state of a discontinuous reception (DRX) mode (He: [127], “A UE in RRC_IDLE and RRC_INACTIVE states can be configured for DRX operation in order to reduce power consumption”),; 
identifying, based at least in part on the UE operating in the at least one of the idle state or the RRC inactive state, a single frequency network (SFN) comprising a (He: Fig. 1, [66], [112], teaching UE being served in a cellular network comprising a plurality of base stations. Base stations comprises cells covering radio network area for cellular service and UE performs cell selection to connect to the wireless network. As He describes a cellular network in Fig. 1, the network inherently has Update Areas e.g. LA (location area), based on which UEs update their locations. An update area is interpreted by the Examiner as a coverage area of a network corresponding to mobility and registration requirement of UE),
receiving a network synchronization signal (SS) associated with the RAN-AC broadcast by the plurality of cells over the SFN (He: [111]-[112], teaching UE receiving SS periodically sent (i.e. broadcast) from the base station in the serving cells of the radio network area), and
monitoring for a network wake up signal (WUS) associated with the RAN-AC broadcast by the plurality of cells over the SFN  (He: [143]-[144], teaching UE detecting (that implies while monitoring) WUS broadcast from base stations of the radio network area).

However, in the same field of endeavor, Zhou teaches, an update area zone in a radio access network area code (RAN-AC) (Zhou: [228], [326]-[327], teaching UE, supporting an RRC_ Idle state, an RRC_ Inactive state, selecting a PLMN (network) and a cell out of multiple cells in a RAN-based notification area (RNA), and performs RNA update. Further teaches, RNA has a RNA identifier to uniquely identify a RNA area from other RNA areas. Therefore, RNA with an identifier implies “an update area zone in a radio access network area code (RAN-AC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He’s method/apparatus to include that UE identifies a network in an update area zone in a radio access network area code (RAN-AC), while operating in the at least one of the idle state or the RRC inactive state, and communicate with a cell in that area in order to monitor for SS and WUS.
(Zhou: [58]).
He and Zhou do not expressly teach, a single frequency network (SFN).
However, in the same field of endeavor, Song teaches, a single frequency network (SFN) (Song: Claim 2, teaching a Single Frequency Network (e.g. MBMS service network) in a DRX operation, similar to the inventive concept of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Zhou’s method to include that the network is a single frequency network (SFN).
This would have been obvious because it would motivate one of ordinary skill in the art to decrease battery power consumption of the wireless terminals by using DRX cycle for a multimedia broadcast/multicast service (MBMS) that is based on single frequency network (SFN) (Song: [8], [10]).



Regarding claims 16 and 26, He teaches, a method for wireless communication at a base station, the method comprising: / an apparatus configured for wireless communication at a base station, the apparatus comprising: at least one processor (He: Fig. 2), and a memory coupled to the at least one processor (He: Fig. 2),
determining that the base station is a part of a single frequency network (SFN) comprising a plurality of cells corresponding to a portion of cells of an update area zone in a radio access network area code (RAN-AC) configured for a user equipment (UE) (He: Fig. 1, [66], [112], teaching UE being served in a cellular network comprising a plurality of base stations. Base stations comprises cells covering radio network area for cellular service and UE performs cell selection to connect to the wireless network. As He describes a cellular network in Fig. 1, the network inherently has Update Areas e.g. LA (location area), based on which UEs update their locations. An update area is interpreted by the Examiner as a coverage area of a network corresponding to mobility and registration requirement of UE),
determining whether there is a grant for paging (He: Fig. 11; [143], teaching an occasion of paging of the UE),; 
transmitting a network synchronization signal (SS) associated with the RAN-AC to the UE over the SFN (He: Fig. 11; [144], teaching gNB (base station) transmitting SS to the UE over the network, which can be a SFN network (see [291]), and 
transmitting a network wake up signal (WUS) associated with the RAN-AC over the SFN  and a page in response to determining that there is a grant for paging (He: Fig. 11; [143]-[144], teaching transmitting a WUS and a Paging to the UE over the network).
While inherently teaching update area in a cellular network, He does not expressly teach, determining that the base station is a part of a single frequency network (SFN) comprising a plurality of cells corresponding to a portion of cells of an update area zone in a radio access network area code (RAN-AC) configured for a user equipment (UE).
However, in the same field of endeavor, Zhou teaches, determining that the base station is a part of a single frequency network (SFN) comprising a plurality of cells corresponding to a portion of cells of an update area zone in a radio access network area code (RAN-AC) configured for a user equipment (UE) (Zhou: [228], [326]-[327], teaching UE, supporting an RRC_ Idle state, an RRC_ Inactive state, selecting a PLMN (network) and a cell out of multiple cells in a RAN-based notification area (RNA), and performs RNA update. Further teaches, RNA has a RNA identifier to uniquely identify a RNA area from other RNA areas. Therefore, RNA with an identifier defines “an update area zone in a radio access network area code (RAN-AC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He’s method/apparatus to include that UE identifies a network in an update area zone in a radio access network area code (RAN-AC), while operating in the at least one of the idle state or the RRC inactive state, and communicate with a cell in that area in order to monitor for SS and WUS.
This would have been obvious because it would motivate one of ordinary skill in the art to provide power saving for user equipment by enabling a wake up procedure (Zhou: [58]).
He and Zhou do not expressly teach, determining that the base station is a part of a single frequency network (SFN) comprising a plurality of cells corresponding to a portion of cells of an update area zone in a radio access network area code (RAN-AC) configured for a user equipment (UE).
However, in the same field of endeavor, Song teaches, base station is a part of a single frequency network (SFN) (Song: Fig. 1, Claim 2, teaching a Single Frequency Network (e.g. MBMS service network) in a DRX operation, similar to the inventive concept of the claim, to which BS belongs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Zhou’s method to include that the network is a single frequency network (SFN).
This would have been obvious because it would motivate one of ordinary skill in the art to decrease battery power consumption of the wireless terminals by using DRX cycle for a multimedia broadcast/multicast service (MBMS) that is based on single frequency network (SFN) (Song: [8], [10]).
Regarding claim 5, He, in view of Zhou and Song, teaches the method/apparatus, as outlined in the rejection of claim 1.
He and Song do not expressly teach, wherein the monitoring for the network WUS comprises: monitoring for the network WUS every DRX cycle in place of paging monitoring.
However, in the same field of endeavor, Zhou teaches, wherein the monitoring for the network WUS comprises: monitoring for the network WUS every DRX cycle in place of paging monitoring (Zhou: [443], teaching WUS in every DRX cycle).

This would have been obvious because it would motivate one of ordinary skill in the art to provide power saving for user equipment by enabling a wake up procedure (Zhou: [58]).
Regarding claims 17 and 27, He, in view of Zhou and Song, teaches the method/apparatus, as outlined in the rejection of claims 16 and 27.
He further teaches, wherein the page is a network page and is transmitted over the SFN (He: [143], teaching page sent from the network).
He and Zhou do not expressly teach, a single frequency network (SFN).
However, in the same field of endeavor, Song teaches, a single frequency network (SFN) (Song: Claim 2, teaching a Single Frequency Network (e.g. MBMS service network) in a DRX operation, similar to the inventive concept of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Zhou’s method to include that SSB is sent in a single frequency network (SFN).
(Song: [8], [10]).
Regarding claim 31, He, in view of Zhou and Song, teaches the method, as outlined in the rejection of claim 1.
He further teaches, further comprising: receiving cell-specific one or more synchronization signal blocks (SSBs) broadcast by each of the plurality of cells over the SFN (He: Fig. 8, [111], teaching receiving  SS/PBCH block for a gNB, which is a 5G base station, SS/PBCH block is 5G is called SS Block (SSB). Therefore, by virtue of teaching 5G, He inherently teaches receiving SSB over SFN (see [291] for MBSFN).
He and Zhou do not expressly teach, a single frequency network (SFN).
However, in the same field of endeavor, Song teaches, a single frequency network (SFN) (Song: Claim 2, teaching a Single Frequency Network (e.g. MBMS service network) in a DRX operation, similar to the inventive concept of the claim).

This would have been obvious because it would motivate one of ordinary skill in the art to decrease battery power consumption of the wireless terminals by using DRX cycle for a multimedia broadcast/multicast service (MBMS) that is based on single frequency network (SFN) (Song: [8], [10]).
Regarding claim 33, He, in view of Zhou and Song, teaches the method, as outlined in the rejection of claim 1.
He further teaches, wherein the receiving the network SS broadcast comprises receiving a channel over the SFN, the channel including the network SS (HE: [92] “gNB can also transmit synchronization signals and channels that convey system information”)
He and Zhou do not expressly teach, a single frequency network (SFN).
However, in the same field of endeavor, Song teaches, a single frequency network (SFN) (Song: Claim 2, teaching a Single Frequency Network (e.g. MBMS service network) in a DRX operation, similar to the inventive concept of the claim).

This would have been obvious because it would motivate one of ordinary skill in the art to decrease battery power consumption of the wireless terminals by using DRX cycle for a multimedia broadcast/multicast service (MBMS) that is based on single frequency network (SFN) (Song: [8], [10]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He He, in view of Zhou and Song, as applied to the rejection of claims 1 and 11 above, and further in view of LJUNG Rickard et al (US 20200260382), hereinafter Ljung.
Regarding claims 2 and 12, He, in view of Zhou and Song, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
He further teaches, further comprising: 
detecting the network WUS (He: [143], teaching UE detecting WUS broadcast from base stations), and 
receiving a page over the SFN  (He: [143], teaching UE receiving paging sent from the network).
(Song: Claim 2, teaching a Single Frequency Network (e.g. MBMS service network) in a DRX operation, similar to the inventive concept of the claim).
He, Zhou and Song do not expressly teach, switching to cell-level mobility in response to detecting the network WUS.
However, in the same field of endeavor, Ljung teaches, switching to cell-level mobility in response to detecting the network WUS (Ljung: [171], teaching cell re-selection (i.e. cell-level mobility) may be initiated after detecting a WUS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, Zhou and Song’s method/apparatus to include switching to cell-level mobility in response to detecting the network WUS.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques of implementing energy-efficient wake-up techniques for reducing energy consumption of wireless communication enabling various applications such as Internet of Things (IOT) or Machine Type Communication (MTC) (Ljung: [2], [7]).

Claims 3-4, 13, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over He He, in view of Zhou and Song, and further in view of Ljung, and further in view of HWANG Seunggye et al (US 20190239189, priority date 20171115 of US-provisional 62586210), hereinafter HWANG.
Regarding claims 3 and 13, He, in view of Zhou and Song, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
He further teaches, further comprising: detecting the network WUS (He: [143], teaching UE detecting WUS broadcast from base stations).
He, Zhou and Song do not expressly teach, in response to detecting the network WUS: switching to cell-level mobility, identifying a serving cell, and receiving a cell-specific page by monitoring a paging search space for the identified serving cell.
However, in the same field of endeavor, Ljung teaches, switching to cell-level mobility, identifying a serving cell (Liung: [171], teaching cell re-selection (i.e. cell-level mobility) may be initiated after detecting a WUS to identify a serving cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, Zhou and Song’s 
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques of implementing energy-efficient wake-up techniques for reducing energy consumption of wireless communication enabling various applications such as Internet of Things (IOT) or Machine Type Communication (MTC) (Ljung: [2], [7]).
He, Zhou, Song and Ljung do not expressly teach, receiving a cell-specific page by monitoring a paging search space for the identified serving cell.
However, in the same field of endeavor, Hwang teaches, receiving a cell-specific page by monitoring a paging search space for the identified serving cell (Hwang: [245], teaching monitoring a search space for PDCCH related to receiving page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, Zhou, Song and Ljong’s method/apparatus to include receiving a cell-specific page by monitoring a paging search space for the identified serving cell.
(Hwang: [4]-[8]).
Regarding claim 4, He, in view of Zhou, Song, Ljung, and Hwang, teaches the method/apparatus, as outlined in the rejection of claim 3.
He, Ljung, Song and Hwang do not expressly teach, wherein a minimum gap between the network WUS and the cell-specific page is indicated by the network WUS.
However, in the same field of endeavor, Zhou teaches, wherein a minimum gap between the network WUS and the cell-specific page is indicated by the network WUS (Zhou: [445], [451], teaching a required Gap between WUS and PDCCH monitoring of paging operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, Ljung, and Hwang’s method/apparatus to include a minimum gap between the network WUS and the cell-specific page.
This would have been obvious because it would motivate one of ordinary skill in the art to provide power saving for user equipment by enabling a wake up procedure (Zhou: [58]).
Regarding claims 18 and 28, He, in view of Zhou and Song, teaches the method/apparatus, as outlined in the rejection of claims 16 and 27.
He further teaches, wherein the page is a cell-specific page (He: [143], teaching UE receiving paging from a cell of a base station of the network), and 
transmitting the network WUS (He: [143], teaching UE detecting WUS broadcast from base stations).
He and Song do not expressly teach, the page includes implementing a minimum gap between the network WUS and the page sufficient to allow the UE enough time to switch to cell-level mobility, identify a serving cell, and begin monitoring a paging search space for the identified serving cell.
However, in the same field of endeavor, Zhou teaches, the page includes implementing a minimum gap between the network WUS and the page sufficient to allow the UE enough time to switch to cell-level mobility (Zhou: Fig. 30, GAP; [445], [451], teaching a required Gap between WUS and PDCCH monitoring for paging. It implies that the gap is used to enable the UE perform other activities before the paging operation).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Song’s method/apparatus to include implementing a minimum gap between the network 
This would have been obvious because it would motivate one of ordinary skill in the art to provide power saving for user equipment by enabling a wake up procedure (Zhou: [58]).
He, Zhou and Song do not expressly teach, identify a serving cell, and begin monitoring a paging search space for the identified serving cell.
However, in the same field of endeavor, Ljung teaches, identify a serving cell (Ljung: [171], teaching cell re-selection (i.e. cell-level mobility) may be initiated after detecting a WUS to identify a serving cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, Zhou and Song’s method/apparatus to include identifying a serving cell.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques of implementing energy-efficient wake-up techniques for reducing energy consumption of wireless communication enabling various applications such as Internet of Things (IOT) or Machine Type Communication (MTC) (Ljung: [2], [7]).

However, in the same field of endeavor, Hwang teaches, begin monitoring a paging search space for the identified serving cell (Hwang: [245], teaching monitoring a search space for PDCCH related to receiving page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, Zhou, Song and Ljong’s method/apparatus to include receiving a cell-specific page by monitoring a paging search space for the identified serving cell.
This would have been obvious because it would motivate one of ordinary skill in the art to provide reduced power consumption by wireless terminals by introducing a wakeup signal (WUS) with paging (Hwang: [4]-[8]).

Allowable Subject Matter
Claims 6, 14, 20, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9, 15, 21-24 and 30 are subject to the same objection as they are dependent on the above objected claims 6, 14, 20 and 29.
Response to Argument
Applicant’s arguments filed on 07/26/2021, with respect to the rejection of claim 1, have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.13, l.1-17 that “Without agreeing with the Office's characterization of the Zhou reference and the above- referenced mapping, in the instant response, claim 1 has been amended to clarify "identifying ... a single frequency network (SFN) comprising a plurality of cells corresponding to a portion of cells of an update area zone in a radio access network area code (RAN-AC)." Accordingly, based at least in part on the UE operating in the at least one of the idle state or the RRC inactive state, an SFN comprising a plurality of cells corresponding to a portion of cells of an update area zone in a RAN-AC is identified. In contrast, the rejection of record relies upon a wireless device in RRC_Idle state being able to select a PLMN. However, Zhou's disclosure regarding a wireless device in RRC_Idle state being able to select a PLMN is not a disclosure of a UE operating in the idle state being able to identify an SFN comprising a plurality of cells corresponding to a portion of cells of an update area zone in a RAN-AC. Zhou's general description about a wireless device in RRC_Idle state being able to select a PLMN does not teach the claim language in a complete detail because Zhou's description is silent regarding identifying an SFN comprising a plurality of cells corresponding to a portion of cells of an update area zone in a RAN-AC. Therefore, Zhou fails to disclose "identifying . . . a single frequency network (SFN) comprising a plurality of cells corresponding to a portion of cells of an update area zone in a radio access network area code (RAN-AC)," as in claim 1.”
However, the examiner respectfully disagrees. He teaches DRX operation in Idle and Inactive state in a cellular network. A cellular network has inherent Update Areas (e.g. Location Area (LA, Routing Area (RA)) to facilitate mobility of UEs, Update Areas comprises multiple base stations or cells. Each LA or RA has its own identifier. He does not teach a further granularity of the update area into RAN-AC, as in the claim. However, Zhou teaches, as outlined in the rejection above, further granularity of the update area into RAN-AC. Claim further recites that DRX operation applies to a SFN (Single Frequency Network). SFN is a network type already defined and inherent in a cellular system. Song teaches a DRX operation in MBSFN, which is a SFN network. Therefore, combining the teachings of He, Zhou, and Song, a person of ordinary skill in the art can achieve the invention of claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472